Mr. Presiding Justice Baker delivered the opinion of the court. 3. New trial, § 52*—when new trial will be granted. Held that a finding that five hundred dollars was paid by a patient to an agent of defendant physician was against the clear preponderance of evidence, wherefore a new trial should have been granted. 4. Witnesses, § 256*—what matters affect credibility. An instruction as to the credibility of witnesses held to omit the important element of the number of witnesses, the consistency of their testimony, its conformity with experience and its coincidence with collateral circumstances.